Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00974-CV

                IN THE INTEREST OF L.G., J.G., AND J.G., CHILDREN,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-1222-CV-D
                          Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
        In this parental rights termination case, Appellant filed her notice of appeal on December
17, 2018. After this court granted Appellant’s first motion for extension of time to file the brief,
it was due on March 25, 2018. On the extended due date, Appellant filed a second motion for a
thirty-day extension of time to file the brief until April 23, 2019.
       Appellant’s motion is GRANTED. We ORDER Appellant to file her brief not later than
April 23, 2019.
     NO FURTHER MOTIONS FOR EXTENSION                                  OF    TIME      TO    FILE
APPELLANT’S BRIEF WILL BE GRANTED.
        We caution Appellant that if she fails to file the brief as ordered, this court may dismiss
this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); In re G.J.O., No. 05-10-00378-
CV, 2011 WL 2207094, at *1 (Tex. App.—Dallas June 8, 2011, no pet.) (per curiam) (mem.
op.); In re A.B.G., No. 04-06-00689-CV, 2007 WL 2376091, at *1 (Tex. App.—San Antonio
Aug. 22, 2007, no pet.) (per curiam) (mem. op.).
       We remind Appellant and the State that the children’s “need for permanence is the
paramount consideration for the child[ren]’s present and future physical and emotional needs.”
See Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—
Dallas 1995, no writ). This court must render its decision “with the least possible delay,” and
any further delays will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163
S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)); see also
TEX. R. JUD. ADMIN. 6.2(a) (180-day disposition requirement).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court